THE SUPERIOR COURT OF THE STATE OF DELAWARE

                             )
INTERNATIONAL BROTHERHOOD OF )
TEAMSTERS LOCAL 326,         )
COMPANY,                     )
            Petitioner,      )
    v.                       )                    C.A. NO. N21C-08-211 DJB
                             )
TOWN OF DELMAR POLICE        )
DEPARTMENT,                  )
            Respondent.      )


                         MEMORANDUM OPINION

 On Respondent’s Motion to Dismiss Amended Complaint for Writ of Certiorari
                   and to Quash Summons - GRANTED

                          Date Submitted: June 7, 2022
                         Date Decided: August 15, 2022




Jeffrey M. Weiner, Esquire, Wilmington, Delaware, attorney for Petitioner

Aaron M. Shapiro, Esquire, Connolly & Gallagher, LLP, attorney for Respondent




Brennan, J.



                                        1
I.    INTRODUCTION

      This dispute arises from the Delaware Public Employment Relations Board’s
(hereinafter “PERB” or the “Board”) denial of International Brotherhood of
Teamsters Local 326’s (hereinafter “IBT”) petitions under Delaware’s Police
Officers and Firefighters Employment Relations Act (hereinafter “POFERA”).1 IBT
filed two petitions to represent the interests of police officers employed by
Respondent Town of Delmar Police Department (hereinafter “the Town”). Initial
review was by an Executive Director of the Board, who issued a decision which
denied IBT’s petitions. IBT appealed and following a public hearing, the denial was
affirmed by the full Board. After the denial of its petitions, IBT filed a Complaint
In Proceedings for Extraordinary Writ (“Complaint”) seeking a writ of certiorari in
this Court to review PERB’s decision.2

      Before the Court is Town of Delmar Police Department’s motion to dismiss
IBT’s amended petition for writ of certiorari. For the reasons set forth below,
Respondent’s motion is GRANTED.

II.   BACKGROUND

      The town of Delmar, Delaware is a municipal corporation located in Sussex
County on the border between Delaware and Maryland. The town of Delmar,
Maryland, is a municipal corporation located in Wicomico County. In 1954, the two
towns agreed to a unification of certain public services, including the Town of
Delmar Police Department. As part of the agreement, both Delmar, Delaware and
Delmar, Maryland agreed to share costs of the unified police department. To oversee
the shared public services, the towns created the “Town of Delmar”3 a singular

1
      19 Del. C. §§ 1601-1623.
2
      D.I. 1
3
      The Court will refer to the unified government entity as “Town of Delmar.”
                                             2
government entity serving both towns. The Town of Delmar is governed by a joint
council comprised of elected officials from both Delmar, Delaware and Delmar,
Maryland.
        On December 11, 2017, IBT filed a petition for “Bargaining Unit
Determination”4 and “Certification of Exclusive Bargaining Representative”5
seeking to represent the labor interests of police officers employed by the Town of
Delmar Police Department. In accordance with the allotted procedure, an Executive
Director of PERB reviewed and subsequently dismissed the petitions on May 17,
2021, more than three years after the filing of the initial petition. In dismissing the
petitions, it was determined that the Town of Delmar is an administrative entity
created by two towns, one of which is an independent sovereign municipality of the
State of Maryland. Accordingly, the Board concluded that PERB lacked jurisdiction
over the Town of Delmar, as it was not a “public employer” as defined in the
Delaware Code and dismissed IBT’s petitions.                 IBT appealed the Executive
Director’s decision before the full Board, which the PERB affirmed on August 17,
2021.
        Just prior to the affirmation, however, on June 22, 2021, the Delaware Senate
passed Senate Bill No. 181 proposing an amendment to POFERA which would
expressly designate the Town of Delmar as a public employer under POFERA.6 The
legislation became effective on September 10, 2021, less than a month after PERB
denied IBT’s appeal.7 Delmar, Delaware’s charter was also amended to reflect the
new legislation.8

4
        19 Del. C. § 1610.
5
        19 Del. C. § 1611.
6
        Original Synopsis, Senate Bill No. 181 (June 10, 2021), available at
        https://legis.delaware.gov/BillDetail?LegislationId=78889.
7
        19 Del. C. § 1602(13)b.
8
        Delmar, DE Town Charter, Section 4(c)(1), at http://charters.delaware.gov/delmar.shtml
        (last visited July 29, 2022).
                                               3
       On August 25, 2021, IBT filed a Complaint seeking a writ of certiorari,
requesting the extraordinary relief of this Court’s review of PERB’s decision.9 In
lieu of an Answer, Respondent filed a motion to dismiss on October 19, 2021.10
Following oral argument on that motion, the Court ruled that IBT was permitted to
file an amended petition to attempt to conform its Complaint in accordance with the
requirements for such a writ. IBT filed its Amended Complaint on January 13,
2022.11 Following the filing of the Amended Complaint, Respondent filed the
instant Motion to Dismiss and costs pursuant to Superior Court Civil Rule 12(b)(6)
on January 20, 2022.12 On February 28, 2022, the Court held oral argument and took
the matter under advisement.13

      Based upon arguments presented at the February 28 hearing, the Court
requested further briefing from counsel on March 1, 2022, regarding the rules and
regulations of PERB and whether a breach of those rules and regulations impacts
this Court’s decision on the motion.14 On May 24, 2022, IBT informed the Court
about a Town of Delmar resolution to recognize its status as a public employer under
POFERA.15 The Court permitted the parties to submit their respective positions on
the resolution to the extent they deemed it relevant to the pending motion.16 On June
2, 2022, Petitioner filed its “Position in Light of Respondent Delmar Delaware’s
Resolution 2022-05-23.”17 This filing details that the Town of Delmar, Delaware,

9
      D.I. 1
10
      D.I. 7
11
      D.I. 21-22
12
      D.I. 23. Although the motion is titled “Respondent’s Motion to Dismiss Amended
      Complaint for Writ of Certiorari and to Quash Summons,” IBT voluntarily withdrew its
      notice of deposition on November 7, 2021. D.I. No. 15. Accordingly, the Court will
      treat Respondent’s motion solely as a motion to dismiss.
13
      D.I. 26
14
      D.I. 28
15
      D.I. 34
16
      D.I. 35
17
      D.I. 36
                                            4
recognized that the amended Title 19, Section 1602 of the Delaware Code mandates
a finding that Respondents is a “public employee,” thus subjecting it to the
jurisdiction of the PERB. The Town of Delmar Police Department responded on
June 7, arguing that the status of this resolution does not change the posture of the
challenge to the writ.18

III.   STANDARD OF REVIEW

       “Under Superior Court Civil Rule 12(b)(6), the legal issue to be decided is,
whether a plaintiff may recover under any reasonably conceivable set of
circumstances susceptible of proof under the complaint.”19 Under that Rule, the
Court will:
              (1) accept all well pleaded factual allegations as true; (2)
              accept even vague allegations as “well pleaded” if they
              give the opposing party notice of the claim, (3) draw all
              reasonable inferences in favor of the non-moving party,
              and (4) not dismiss the claims unless the plaintiff would
              not be entitled to recovery under any reasonably
              conceivable set of circumstances.20
       “If any reasonable conception can be formulated to allow Plaintiffs’ recovery,
the motion must be denied.”21
       A writ of certiorari is derived from common law and permits “a higher court
to review the conduct of a lower tribunal of record.”22 Delaware law is clear that a
petition for writ of certiorari is “not a substitute for, or the functional equivalent of”


18
       D.I. 37
19
       Vinton v. Grayson, 189 A.3d 695, 700 (Del. Super. Ct. 2018) (quoting Superior Court
       Civil Rule 12(b)(6)).
20
       Id. (quoting Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d
       531, 535 (Del. 2011)).
21
       Id. (citing Cent. Mortg. Co., 27 A.3d at 535).
22
       Christiana Town Ctr., LLC v. New Castle Cty., 865 A.2d 521, at *2 (Del. 2004) (citing
       Shoemaker v. State, 375 A.2d 431, 436-37 (Del. 1997)).
                                              5
a direct appeal.23 Superior Court cannot review the lower tribunal’s factual findings,
weigh evidence, or consider the case on its merits.24 Review is strictly limited in
scope to determine if the decision was either manifestly contrary to the law or the
result of a procedural irregularity.25 This Court must undertake a disciplined and
constrained review in considering a petition for writ of certiorari.26
IV.   DISCUSSION

      The Town of Delmar Police Department argues that the Amended Petition
fails to state a claim upon which relief can be granted because the relief IBT seeks
is beyond this Court’s scope of review under a certiorari proceeding. Respondent
contends that IBT’s Amended Petition fails to contain any factual allegations
asserting how PERB failed to satisfy this Court’s limited standard of review. IBT
claims that the Amended Petition sufficiently states a claim upon which relief can
be granted.
      The Delaware General Assembly has not provided a right of appellate review
from PERB decisions regarding bargaining unit determination27 or certification of a
bargaining representative.28 As a result, IBT seeks relief under a writ of certiorari.
To obtain certiorari review, petitioners must satisfy two threshold requirements—
the lower tribunal’s decision must be final and no alternative basis for review
exists.29 The reviewable record in certiorari proceedings is “limited to the complaint
initiating the proceeding, the answer or response (if required), and the docket
entries."30 Based on the limited record, the reviewing court may only consider

23
      Maddrey v. Justice of Peace Court 13, 956 A.2d 1204, 1213 (Del. 2008).
24
      Id. at 1031.
25
      Black v. New Castle County Board of License, 117 A.3d 1027, 1029 (Del. 2015).
26
      Id.
27
      19 Del. C. § 1610
28
      19 Del. C. § 1611
29
      Maddrey, 956 A.2d at 1213.
30
      Id. at 1216.
                                            6
whether the lower tribunal (1) exceeded its jurisdiction; (2) committed errors of law;
or (3) proceeded irregularly.31 “A decision will be reversed for an error of law
committed by the lower tribunal when the record affirmatively shows that the lower
tribunal has proceeded illegally or manifestly contrary to law.”32 In addition, courts
will reverse on the grounds of irregular proceedings if “the lower tribunal failed to
create an adequate record to review.”33
      As a preliminary matter, the Court finds that IBT has met the threshold
requirements to permit certiorari review. The decision before the full Board was
final and no other basis for review exists.34 Thus, to survive dismissal, IBT must
allege that the PERB exceeded its jurisdiction, committed errors of law, or proceeded
irregularly under any reasonably conceivable set of circumstances.
      A. Errors of Law
      To support its claim that PERB committed errors of law, IBT advances the
same arguments that were raised, considered, and decided by the Executive Director
in its May 17, 2021, decision. Specifically, IBT claims that PERB failed to find
whether:
             (a) the dissolution of the Police Commission does not
             vitiate the prior decisions?
             (b) The funding source does not impact the computation
             of numbers of full-time employees under the definition of
             a public employer?
             (c) the inclusion of all Delmar Police Officers in the
             Delaware County and Municipal Police/Firefighter
             Pension Plan for Police Officers does not make Delmer
             DE a public employer under [POFERA]? and/or
31
      Christiana, 865 A.2d at *2.
32
      Id.
33
      Id.
34
      Although the General Assembly has provided a specific right of appeal to the Court of
      Chancery for PERB decisions under 19 Del. C. §§ 1608, 1615, no such right exists for
      decisions under 19 Del. C. §§ 1610, 1611, which are at issue here. See 19 Del. C. §
      1609(a).
                                              7
             (d) Delmar, DE cannot avoid its statutory mandates by
             entering into an agreement with another entity?35

      Although IBT’s claims may have merit upon a direct appeal; before the Court
is a writ of certiorari. As such, this Court cannot consider the factual findings,
evidence, or merits of the decision below.36 Reversible errors of law under certiorari
review are not equivalent to errors of law on direct appeal.                  In a certiorari
proceeding, the reviewing court may only reverse for an error of law if the lower
tribunal proceeded illegally or manifestly contrary to law.37 IBT makes no such
allegations in its Amended Petition. Instead, IBT requests that the Court review the
same questions presented to PERB and evaluate the merits of the Board’s decision.
As a result, IBT’s requested relief exceeds the Court’s limited authority on certiorari
review.
      In its opposition to the motion to dismiss, IBT contends that the September
10, 2021, amendment to POFERA represents an intervening change of law in its
favor. The POFERA amendment explicitly states that “Public employer or employer
includes the Town of Delmar, Delaware.”38 IBT maintains that the amendment
renders PERB’s decision as an error of law apparent on the face of the record.
Notwithstanding that IBT failed to allege this avenue of relief in its Amended
Petition, the change of law became effective after PERB’s final decision,39 the
record before the Court on certiorari review is limited to the complaint, the answer
or response, and the docket entries below.40 To consider an intervening change of

35
      Am. Compl. ¶ 29, Jan. 13, 2022 (D.I. 22).
36
      Black, 117 A.3d at 1031.
37
      Christiana, 865 A.2d at *2.
38
      19 Del. C. § 1602(13)b.
39
      See Am. Compl., Ex. G (hereinafter “PERB Appeal Decision”) at 3 (“[PERB’s] scope of
      review is limited to the record created by the parties and consideration of whether the
      Executive Director’s decision is arbitrary, capricious, contrary to law, or unsupported by
      the record.”) (emphasis added).
40
      Maddrey, 956 A.2d at 1216.
                                               8
law on certiorari review would require this Court to exceed its narrow scope of
review.
      Likewise, the passage of the recent resolution No. 2022-05-23 similarly does
not allow the Court’s review. This resolution, which formally recognized the Town
of Delmar, Delaware Police Department as a “public employer” and consequently
subjects it to the jurisdiction of the PERB, effectively paves the way for a successful
collective bargaining petition being filed going forward by IBT. However, this
Resolution does not create an error of law committed by the PERB. Additionally,
because these two developments – the change of law and the Town’s Resolution –
both came into effect after the PERB’s decision, it cannot be said that the decision
was based upon an error of law. At the time of the decision, the law was as the
PERB stated it was: the Town of Delmar Police Department was not a “public
employer” under the Code’s definition. The fact that this has changed does not make
the PERB’s decision erroneous at the time it was made. Accordingly, there are no
reasonably conceivable circumstances under which IBT may seek review on its
claim for error of law.
      B. Irregularity of Proceedings
      Petition argues that because the initial decision of the Executive Director was
made untimely, that an irregularity of the proceedings occurred, allowing for a grant
of certiorari. Respondent disagrees. Rule 7.2 of PERB’s Rules & Regulations states
“[w]ithin thirty (30) days after the close of the record, the Executive Director shall
issue a decision.”41 Even accepting that the record closed on June 14, 2020, when
the final email sent from counsel was received,42 the initial decision was not issued


41
      19 Del. Admin. C. §3002-7.2.
42
      Compare Petitioner’s Supplemental Mem. at 4-6, Mar. 14, 2022 (D.I. 32) (indicating IBT
      “believes” the record closed on April 27, 2018); with Respondent’s Letter at 4-6, Mar. 14,
      2022 (D.I. 33) (noting that the PERB accepted emails from counsel on June 14, 2020).
                                              9
until May 17, 2021—337 days later. While it clearly appears that PERB did not
strictly follow its own rules, the Court finds that this delay does constitute an
“irregularity of the proceedings” that would allow a grant of certiorari.
      On certiorari review, reversible procedural irregularity hinges on whether the
lower tribunal “failed to create an adequate record for review.”43 “The record is
adequate if it includes a fair statement of the conclusions of the lower tribunal as
well as the material facts to show the grounds for those conclusions including the
legal standard the tribunal applied.”44 The timing of this initial decision has no
relation to the adequacy of the record in this case. As a result, a grant on this basis
“would disregard the appropriate standard of certiorari review.”45

V.    CONCLUSION

      The Delaware Supreme Court stated, “it is always tempting for a court,
including our own, to stray from the disciplined contours governing a petition for
writ. But to do so undermines the General Assembly’s authority to determine which
administrative agencies are subject to direct appeal and which are not.”46 The Court
recognizes that considering the amendment to POFERA and the recent resolution,
IBT’s core claim that the Town of Delmar is now within PERB’s jurisdiction is a
persuasive argument. However, the Court cannot grant the relief IBT seeks upon a
writ of certiorari.47


43
      Maddrey, 956 A.2d at 1214.
44
      Black v. New Castle Cty. Bd. of License, 2014 WL 4955183, at *5 (Del. Super. Ct. Sept.
      26, 2014).
45
      Black, 117 A.3d at 1033.
46
      Id. at 1032.
47
      While the Court cannot grant the relief requested given the standard of review, the Court
      recognizes that IBT may once again re-file its Petitions before the PERB, with the
      amendment to POFERA on its side. The Court hopes that the PERB, however, issues a
      more timely decision so as not to create potential for any irregularities in any future
      proceedings.
                                              10
      For the foregoing reasons, Defendant’s motion to dismiss is GRANTED.


      The Court will award reasonable costs incurred by Respondent in accordance
with Superior Court Civil Rule 54(d) and 10 Del. C. § 5101. Any request for an
award of attorney’s fees, is denied.48 Respondent is to submit any such request
within twenty (20) days to the Court. Petitioner thereafter has twenty (20) days to
respond.


IT IS SO ORDERED.




                                                      /s/ Danielle J. Brennan
                                                 Danielle J. Brennan, Judge




48
      Casson v. Nationwide Ins. Co., 455 A.2d 361, 369 (Del. Super. 1982).
                                            11